Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, Claims 1-7 in the reply filed on 7/19/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Objections
Claim 22 is objected to because of the following informalities:  
Claim 22 states "The drug delivery device of claim 1". This appears to be an incorrect dependency as Claim 1 recites a drive spring mechanism. For purposes of examination, claim 22 is interpreted as "The drug delivery device of claim 21".  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5-6, 23, and 25-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the force transmitting elements" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination the limitation is being interpreted as “force transmitting elements”.
Regarding claims 5 and 25, the limitation “are a jog from a substantially longitudinal direction, to a substantially radial direction, to a substantially longitudinal direction” in lines 2-3 is indefinite. This limitation does not clearly define the ‘jog’ portion of the spring arms. Based on Figure 9A and [0072] of the specification, the examiner suggests amending the claim in one of the following ways to better define the jog portion: 
The drive spring release mechanism of claim 1 (21), wherein the portions of the distal ends of each spring arm include two different sections that are offset radially, and a jog that transitions between the two different sections.
The drive spring release mechanism of claim 1 (21), wherein the portions of the distal ends of each spring arm include two different sections that are offset radially, and a jog that is a short portion that transitions between the two different sections. 
The following annotated figure 9A is how the jog and the two different sections are being interpreted: 

    PNG
    media_image1.png
    442
    551
    media_image1.png
    Greyscale

Annotated Applicant Figure 9A
For purposes of examination the limitation of claims 5 and 25 is interpreted as “include two different sections that are offset radially, and a jog that is a short portion that transitions between the two different sections.”
Claims 6 and 26 are rejected due to their dependency on claims 5 and 25. 
Claim 23 recites the limitation "the force transmitting elements" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination the limitation is being interpreted as “force transmitting elements”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yodfat (EP 2099384).
Regarding Claim 1, Yodfat teaches (Figures 6-8b) a drive spring release mechanism for a drug delivery device, the drive spring release mechanism comprising: 
 a drive mechanism lock (520, 510);
a spring retainer (524); and 
a drive mechanism release (402) including a cam surface within the drive spring (see Fig 7 showing that the components of 402 rotate, these rotating surfaces are interpreted as a cam surface), wherein the spring retainer has first and second longitudinally extending spring arms (longitudinal portions of 524 and 524, see annotated fig 7) which extend to engage the cam surface of the drive mechanism release (fig 7; 524 interacts with 402); 
wherein when the drive spring release mechanism is in a locked state (Figs 6-7 are the locked state), the cam surface (402) forces distal ends of the spring arms (524) outward so that portions of the distal ends engage associated stop surfaces (510) of the drive mechanism lock, thereby capturing the drive spring (507; see annotated fig 7 and Fig 8a,b) therebetween to maintain the drive spring in a compressed state ([0058]; also see annotated Fig 7).  

    PNG
    media_image2.png
    421
    383
    media_image2.png
    Greyscale

Annotated Fig 7
	Regarding Claim 2, Yodfat teaches the drive spring release mechanism wherein when the drive spring release mechanism is in an unlocked state (fig 8a-b), the drive mechanism release is rotated from its position in the locked state (Fig 7 shows rotation), so that the cam surface releases the distal ends of the drive spring such that the first and second longitudinally extending spring arms flex inward toward each other (see [0063] teaching 524 moving inwards) such that the distal ends of the respective first and second longitudinally extending spring arms clear the respective associated stop surfaces (510) of the drive mechanism lock, thereby releasing the drive spring so that it can expand (Fig 8b).
	Regarding Claim 3, Yodfat teaches (Fig 8b) the drive spring release mechanism wherein releasing the drive spring so that it can expand allows the drive spring to push the spring retainer, which pushes force transmitting elements into the liquid drug container to dispense the liquid drug contained in the liquid drug container.  ([0064] teaches how spring pushes cartridge into the penetrating position; once the device is in the penetrating position it is interpreted that whatever allows the medicament within the cartridge to be dispelled is a force transmitting element).
	Regarding Claim 4, Yodfat teaches (annotated Fig 8b) the drive spring release mechanism further comprising a cam extension extending longitudinally from the drive mechanism release, the cam extension having a width less than a distance between the arms in the unlocked state (fig 8b is the unlocked state).  

    PNG
    media_image3.png
    449
    365
    media_image3.png
    Greyscale

Annotated Fig 8b
	Regarding Claim 5, Yodfat teaches the drive spring release mechanism wherein the portions of the distal ends of each spring arm include two different sections that are offset radially, and a jog that is a short portion that transitions between the two different sections (see annotated Fig 8; the portion below and above the jog are the two different sections that are offset radially).  

    PNG
    media_image4.png
    393
    283
    media_image4.png
    Greyscale

Annotated Fig 8
	Regarding Claim 6, Yodfat teaches the drive spring release mechanism wherein a portion of the jog in the substantially radial direction engages the stop surface of the drive mechanism lock in the locked state (See Figs 6-7 where the jog of 524 is engaged with the stop surface 510).  
	Regarding Claim 7, Yodfat teaches (annotated fig 7) the drive spring release mechanism further comprising an arm extension extending radially from an end of the drive mechanism lock configured for radial translation (as shown with the arrows in fig 7 arm extending radially from 520 appears to radially translate).  
Allowable Subject Matter
Claims 21 and 27 are allowed.
Regarding independent claim 21, Yodfat teaches a drug delivery device, comprising: 
a drug container (150) for storing a liquid drug; 
a needle conduit (the structure surrounding 111) coupled to the drug container;    
a needle insertion component (111) coupled to the needle conduit;
a drive spring release mechanism includes: 
a drive spring (507);
 a drive mechanism lock (520, 510);
a spring retainer (524); and 
a drive mechanism release (402) including a cam surface within the drive spring (see Fig 7 showing that the components of 402 rotate, these rotating surfaces are interpreted as a cam surface), wherein the spring retainer has first and second longitudinally extending spring arms (longitudinal portions of 524 and 524, see annotated fig 7) which extend to engage the cam surface of the drive mechanism release (fig 7; 524 interacts with 402); 
wherein when the drive spring release mechanism is in a locked state (Figs 6-7 are the locked state), the cam surface (402) forces distal ends of the spring arms (524) outward so that portions of the distal ends engage associated stop surfaces (510) of the drive mechanism lock, thereby capturing the drive spring (507; see annotated fig 7 and Fig 8a,b) therebetween to maintain the drive spring in a compressed state ([0058]; also see annotated Fig 7).  
Yodfat does not teach a drug delivery device wherein a first end of the drug container is sealed by a plunger and a drive mechanism coupled to the plunger and including a drive spring release mechanism. 
The examiner does not believe it would be obvious to one of ordinary skill in the art to modify the cartridge and drive mechanism of Yodfat to include a plunger. It would not be clear to one of ordinary skill in the art on how a plunger would interact with the remaining components that are already interacting with each other in the drug delivery device. 
Claims 22-26 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and the claim objections set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gonzales (US 20050222539) teaches an automatic injection device with drive spring release mechanism including cam surfaces, a locked configuration, and a spring retainer with arms that flex inward to clear stop surfaces and release the drive spring to expand. The spring retainer arms also comprise a jog portion. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEERAJA GOLLAMUDI whose telephone number is (571)272-6449.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NEERAJA GOLLAMUDI/Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783